FILE COPY




JIM R. WRIGHT
 CHIEF JUSTICE
                                                  Court of Appeals                                         SHERRY WILLIAMSON
                                                                                                                   CLERK


MIKE WILLSON
                                                 Eleventh District of Texas                                 TELE: 254/629-2638
 JUSTICE                                           100 WEST MAIN STREET, SUITE 300                           FAX: 254/629-2191
                                                             P. O. BOX 271                             sherry.williamson@txcourts.gov
JOHN M. BAILEY
 JUSTICE                                                EASTLAND, TEXAS 76448                             www.txcourts.gov/11thcoa

                                                            July 18, 2017

             Stephen Andrew Kennedy                                 David D. Ritter
             Kennedy Law, L.L.P.                                    Kennedy Law, L.L.P.
             1445 Ross Avenue, Suite 2750                           1445 Ross Avenue, Suite 2750
             Dallas, TX 75202                                       Dallas, TX 75202
             * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

             Gregory R. Ave                                         Christopher Allen Neal
             Walters, Balido, & Crain, L.L.P.                       The Neal Law Firm, P.C.
             10440 North Central Expressway, Suite 1500             300 Harwood Rd
             Dallas, TX 75231                                       Bedford, TX 76021-4148
             * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

             C. Davis Chapman
             The Neal Law Firm, P.C.
             300 Harwood Rd.
             Bedford, TX 76021
             * DELIVERED VIA E-MAIL *

             RE:    Appellate Case Number: 11-17-00121-CV     Trial Court Case Number: CV16015
             Style: Farmers & Merchants Bank v. Roberta Hodges

                     This Court received and filed Reporter's Record (6 volumes) in the above cause on July 12, 2017.
             As of today, the Exhibits have not been filed.

                     Appellant’s brief is now due for filing in this Court on or before August 17, 2017.

                      The Court notes that motions for extension of time to file brief alleging only that counsel is busy
             will no longer be accepted as a reason for an extension. Pursuant to TEX.R.APP.P. 38.6 and 10.5b, any
             motions for extension will need to be in detail, and include an explanation why your other work takes
             precedence over this case. A motion requesting an extension of more than 60 days to file a brief and
             successive motions for extensions of time to file a brief are disfavored and will rarely be granted.

                                                                                Respectfully yours,




                                                                                Sherry Williamson, Clerk

             cc:    Mel Power, Court Reporter (DELIVERED VIA E-MAIL)
                    District Clerk - Comanche County (DELIVERED VIA E-MAIL)
                    Phil Robertson, Judge (DELIVERED VIA E-MAIL)